Title: John Adams to Thomas Jefferson, 13 November 1815
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir
            Quincy  Nov. 13 1815
          
          The fundamental Article of my political Creed is, that Despotism, or unlimited Sovereignty, or absolute Power is the Same in a Majority of a popular Assembly, an Aristocratical Counsel, an Oligarchical Junto and a Single Emperor. Equally arbitrary cruel bloody and in every respect, diabolical.
          Accordingly arbitrary Power, wherever it has resided, has never failed to destroy all the records Memorials and Histories of former times which it did not like and to corrupt and interpolate Such as it was cunning enough to preserve or to tolerate. We cannot therefore Say with much confidence, what Knowledge or what Virtues may have prevailed in Some former Ages in Some quarters of the World.
          Nevertheless, according to the few lights that remain to Us, We may Say that the Eighteenth Century, notwithstanding all its Errors and Vices has been, of all that are past, the most honourable to human Nature. Knowledge and Virtues were increased and diffused, Arts, Sciences useful to Men, ameliorating their condition, were improved, more than in any former equal Period.
          But, what are We to Say now? Is the Nineteenth Century to be a Contrast to the Eighteenth? Is it to extinguish all the Lights of its Predecessor? Are the Sorbonne, the Inquisition, the Index expurgatorius, and the Knights Errant of St Ignatius Loyola to be revived and restored to all their Salutary Powers of Supporting and propagating the mild Spirit of Christianity? The Proceedings of the Allies and their Congress at Vienna, the Accounts from Spain France &c the Chateaubriands and the Genlis, indicate which Way the Wind blows. The Priests are at their Old Work again. The Protestants are denounced and another St Bartholomew’s day, threatened.
          This however, will probably, 25 years hence, be honoured with the Character of “The effusions of a Splenetic mind, rather than as the Sober reflections of a Sober an unbiassed Understanding.”
          I have recd “Memoirs of the Life of Dr Price” by William Morgan F.R.S. In pages 157 and 158 Mr Morgan Says. “So well assured was Dr Price of the establishment of a free constitution of in France, and of the Subsequent Overthrow of Despotism throughout Europe as the consequence of it, that he never failed to express his Gratitude to Heaven for having extended his life to the present happy Period in which ‘after Sharing the Benefits of one Revolution, he had been Spared to be a Witness to two other Revolutions both glorious.’ But Some of his Correspondents were not quite So Sanguine in their expectations  from the last of these Revolutions; and among these, the late American ambassador, Mr John Adams. In a long letter which he wrote to Dr Price at this time, So far from congratulating him, on the occasion, he expresses himself in terms of contempt, in regard to the French revolution; and after asking rather too Severely what good was to be expected from a Nation of Atheists, he concludes with foretelling the destruction of a million of human Beings as the probable consequence of it. These harsh censures and gloomy Predictions were particularly ungratefull to Dr Price; nor can it be denied that they must have then appeared as the effusions of a Splenetic mind, rather than as the Sober reflections of an unbiassed Understanding.”
          I know not what a candid Public will think of this practice of Mr Morgan after the Example of Mr Belsham, who finding private Letters in the Cabinet of a great and good Man after his decease, written in the Utmost freedom and confidence of intimate friendship, by Persons Still living, though after the lapse of a quarter of a Century produces them, before the World. Dr Disney had different Feelings, and a different Judgment. Finding Some cursory Letters among the Papers of Mr Hollis he would not publish them without my consent. In answer to his request I Submitted them to his discretion and might have done the same to Mr Morgan. Indeed had Mr Morgan published my Letter entire I Should not have given him nor myself any concern about it. But as in his Summary he has not done the Letter Justice, I Shall give it with all its faults.
          Mr Morgan has been more discrete and complaisant to you than to me. He has mentioned respectfully your Letters from Paris to Dr Price, but has given Us none of them. As I would give more for those Letters than for all the rest of book, I am more angry with him for disappointing me, than for all he Says of me and my Scambling Letter, which, Scambling as it is, contains nothing but the Sure Words of Prophecy.
          
            I am as usual yours
            John Adams.
          
        